IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE            FILED
                        FEBRUARY SESS ION, 1999         May 25, 1999

                                                  Cecil Crowson, Jr.
                                                   Appellate C ourt Clerk
WILLIE J. ODUM,               )   C.C.A. NO. 03C01-9803-CR-00107
                              )
      Appe llant,             )
                              )
                              )   KNOX COUNTY
VS.                           )
                              )   HON. MARY BETH LEIBOWITZ
STATE OF TENNESSEE,           )   JUDGE
                              )
      Appellee.               )   (Post-Conviction)




FOR THE APPELLANT:                FOR THE APPELLEE:

WIL LIE J. O DOM                  JOHN KNOX WALKUP
Pro Se                            Attorney General and Reporter
7475 Cockrill Bend Ind. Rd.
Nashville, TN 37243               MICH AEL J . FAHE Y, III
                                  Assistant Attorney General
                                  425 Fifth Avenu e North
                                  Nashville, TN 37243

                                  RANDALL E. NICHOLS
                                  District Attorney General

                                  FRED BRIGHT
                                  Assistant District Attorney
                                  City-County Building
                                  Knoxivlle, TN 37902



ORDER FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                     ORDER

       The petitioner, Willie J. Odom, appeals the order of the Kno x Coun ty

Criminal Court sum marily dismissing his post-conviction petition without an

evidentiary hearing or appointing counsel. Odom pled guilty in April 1996 to one

(1) count of aggravated robbery and received a sentence of eight (8) ye ars. In

January 1998, he filed the present petition alleging that counsel was ineffective,

his guilty plea was not voluntary and he received an illegal sentence. The trial

court dismissed the petition as barred by the one (1) year statute of limitations.

See Tenn. Code Ann. § 40-30-202(a). After a review of the record before this

Court, we affirm the judgment of the trial court pursuant to Rule 20 of the

Tennessee Court of Criminal Appeals.

       The petitioner claims his guilty plea to aggravated robbery violated

principles of double jeopardy in that he also pled guilty in federal court to offenses

arising out of the same incident. He argues that his conviction for aggravated

robbery is void due to double jeopardy, and his sentence receive d as a result of

such void co nviction is, therefore, illegal. Because an illegal sentence may be

corrected at any time, see State v. Burkhart, 566 S.W .2d 871, 873 (Tenn. 197 8),

the petitioner contends that the statute of limita tions d oes n ot app ly in this case.

We disagree.

       This state adheres to the principle of dua l sovereignty in that “succ essive

prosecutions by different sovereigns do not subject [a defendant] to double

jeopard y.” State v. Straw, 626 S.W.2d 286, 287 (Tenn. Crim. App. 1981); see

also State v. Wyche, 914 S.W.2d 558, 561 (Tenn. C rim. App. 199 5).

Furthermore, the petitioner’s Range I sentence of eight (8) years for a Class B

felony is a leg al senten ce. See Tenn. C ode Ann . § 40-35-112 (2).


                                          -2-
      The post-conviction petition was filed outside of the one (1) year statute of

limitations, and the petitioner has cited no reason to justify tolling the statute.

See Tenn. Code Ann. § 40-30-202(b). As a result, the trial court was without

jurisdiction to consider the petition and properly dismissed the petition without an

evidentiary hearing . Tenn. Co de Ann. § 4 0-30-206(b ).

      IT IS, THEREFORE, ORDER ED that the judgment of the trial court is

affirmed pursuant to Rule 20, Tennessee Court of Crimin al Appe als Rule s. It

appearing that the petitioner is indigent, costs will be paid by the State of

Tennessee.

                                 ____________________________________
                                 JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
THOMAS T. WOODALL, JUDGE


___________________________________
L. TERRY LAFFERTY, SPECIAL JUDGE




                                        -3-